Citation Nr: 9928157	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the computation of improved death pension rate was 
correct for the period from January 1, 1995, to January 1, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.  He died in November 1991, and the appellant is his 
widow.  This appeal arises from a May 1996 determination of 
the Department of Veterans Affairs (VA), Boston, 
Massachusetts, regional office.  The claims folder was 
subsequently transferred to the St. Petersburg, Florida, 
regional office (RO).


FINDINGS OF FACT

1.  The appellant's income for the first eleven months of 
1995 was $4,201 ($350.10/mo.) from Social Security benefits 
and $2,460 ($205/mo.) from mutual funds benefits.  She spent 
$2,221 on unusual medical expenses. 

2.  On December 1, 1995, the veteran's SSA payment increased 
to 359.50 per month.  Her estimated mutual fund income 
remained at $205 for the month of December.  Unusual medical 
expenses also remained the same. 






CONCLUSION OF LAW

The computation of improved death pension rate was correct 
for the period from January 1, 1995, to January 1, 1996.  38 
U.S.C.A. §§ 1503, 1541(b), 5107 (West 1991); 38 C.F.R. § 
3.23, 3.271, 3.272, 3.273 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in November 1991 and the 
appellant is his widow.  At issue is whether the computation 
of appellant's death pension rate was correct for the period 
from January 1, 1995, to January 1, 1996.

The veteran submitted a statement dated in June 1996 in which 
she reported receiving $205 per month in mutual funds payment 
during 1995.  She also submitted a medical expenses report 
dated in July 1996 and testified at a personal hearing at the 
RO in May 1997.  

The record indicates that the appellant's income for the 
first eleven months of 1995, as reported and as verified by 
the Social Security Administration (SSA), was $4,201 
($350.10/mo.) from Social Security benefits and $2,460 
($205/mo.) from mutual funds benefits.  This income amount 
was reduced by the $2,221 she reported that she spent on 
unusual medical expenses.  Based on her income and medical 
expenses (and the maximum annual pension rate of $5,386) the 
appellant was awarded a monthly pension of $56 for the first 
eleven months of 1995.  

On December 1, 1995, the veteran's SSA payment increased to 
359.50 per month.  Her estimated mutual fund income remained 
at $205 for the month of December.  Unusual medical expenses 
also remained the same.  The maximum pension rate increased 
to $5,527 per year effective December 1, 1995.  The pension 
rate was calculated as $58 for the month of December 1995.  

The rate of improved death pension benefits payments for a 
surviving spouse is calculated by reducing the maximum rate, 
as set forth by statute, by the amount of the surviving 
spouse's annual income.  38 U.S.C.A. § 1541(b) (West 1991); 
38 C.F.R. § 3.23(b) (1998).  Payments of any kind from any 
source are counted as income during the 12-month 
annualization period following receipt, unless otherwise 
specifically excluded from income.  38 U.S.C.A. § 1503; 38 
C.F.R. § 3.271(a) (1998).  Unreimbursed medical expenses will 
be excluded.  38 C.F.R. § 3.272(g)(2) (1998).

Calculations of the appellant's pension benefits from January 
1995 to January 1996 were proper based upon the income and 
expense figures in the record.  Since the pertinent facts are 
not in dispute and the law is dispositive, the appellant's 
claim must be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

